           Case 1:20-cv-07291-SDA Document 29 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          ϴͬϮϯͬϮϬϮϭ
 Hector Torres,

                                 Plaintiff,
                                                              1:20-cv-07291 (SDA)
                     -against-
                                                              ORDER
 Commissioner of Social Security,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

         Pursuant to the Court’s June 28, 2021 Order, Plaintiff was to file his motion for judgment

on the pleadings no later than August 16, 2021. (Order, ECF No. 28.) It is hereby Ordered that

Plaintiff shall file such motion no later than Tuesday, September 7, 2021. Failure to do so will

result in the imposition of sanctions up to and including dismissal of this action for failure to

prosecute. See Fed. R. Civ. P. 41(b).

SO ORDERED.

Dated:          New York, New York
                August 23, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
